United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, HOUSTON
PERFORMANCE CLUSTER, Houston, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1753
Issued: March 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 26, 2011 appellant filed a timely appeal from the June 14, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) granting her schedule award
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 12 percent permanent impairment of her
right arm, for which she received a schedule award.
FACTUAL HISTORY
On April 27, 2008 appellant, then a 46-year-old automated flat sorter machine clerk, filed
an occupational disease claim alleging that on or about April 27, 2008 she experienced right
1

20 C.F.R. § 8101 et seq.

wrist pain, which she attributed to her employment. The claim was accepted for work-related
right carpal tunnel syndrome. On October 7, 2008 appellant underwent right carpal tunnel
release surgery which was authorized by OWCP. On March 30, 2009 she filed an occupational
disease claim alleging that on or about March 2, 2007 she started having neck pain and right
shoulder pain which she attributed to her employment. The case was accepted for work-related
impingement syndrome, rotator cuff tear, tendinitis and bursitis of the right shoulder. On
May 21, 2009 appellant underwent rotator cuff repair surgery which was authorized by OWCP.
On July 8, 2010 she filed a claim for a schedule award due to her accepted work injuries.
In August 20, 2010 and January 7, 2011 reports, Dr. Roger K. Pringle, an attending
chiropractor, provided impairment ratings for appellant’s right arm.2 Due to the lack of a current
assessment of her right arm impairment by a physician, OWCP referred her to Dr. Zvi Kalisky, a
Board-certified physical medicine and rehabilitation physician, for an updated examination and
an impairment rating.
In a June 3, 2011 report, Dr. Kalisky discussed appellant’s factual and medical history
and reported findings on examination. Appellant complained of pain in the right wrist and right
shoulder, which she rated at a 1-3/10 and which increased with activity. Dr. Kalisky noted that
appellant also complained of numbness and tingling in the ring and middle fingers and
occasionally in the thumb and index fingers on the right side. The pain no longer woke appellant
up at night but she was complaining of morning pain and stiffness in the right wrist as well as
numbness. Appellant’s shoulder pain was intermittent and increased with lifting, overhead
activities or reaching behind her back. Dr. Kalisky stated that examination of the right wrist
revealed mild tenderness over the volar aspect, positive Tinel’s sign and negative Phalen’s sign.3
There was no atrophy of the intrinsic muscles and no focal weakness. Intrinsic muscle strength
was 5/5 and, on sensory examination, two-point discrimination was impaired at nine millimeters
in the thumb and index finger. Physical examination of the right shoulder revealed no muscle
atrophy and, on palpation, there was tenderness over the anterior shoulder and acromioclavicular
joint area. Dr. Kalisky indicated that impingement signs were mildly positive and reported range
of motion findings for the right shoulder.
Dr. Kalisky determined that appellant reached maximum medical improvement on
January 7, 2011. Based on Table 15-23 on page 449 of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009), it was
noted that the test findings category fell under grade modifier 1 (conduction delay -- sensory
and/or motor). Dr. Kalisky stated that the history category fell under grade modifier 1 and the
physical findings category fell under grade modifier 2 for decreased sensation. The grade
2

Dr. Pringle would not be a physician under FECA as he did not diagnose a spinal subluxation as demonstrated
through x-ray testing. Under section 8101(2) of FECA, chiropractors are only considered physicians and their reports
considered medical evidence, to the extent that they treat spinal subluxations as demonstrated by x-ray to exist.
5 U.S.C. § 8101(2). See Jack B. Wood, 40 ECAB 95, 109 (1988). In any event, the Board has held that the opinion
of a chiropractor, regarding a permanent impairment of a scheduled extremity or other member of the body is
beyond the scope of the statutory limitation of a chiropractor’s services. Pamela K. Guesford, 53 ECAB 726 (2002);
see also George E. Williams, 44 ECAB 530 (1993).
3

With respect to appellant’s right carpal tunnel syndrome, Dr. Kalisky noted that the diagnosis of carpal tunnel
syndrome was confirmed electrodiagnostically.

2

modifier average after rounding was 1 and, therefore, grade modifier 1 was selected as the final
rating category with default value of two percent upper extremity impairment. The disabilities of
the arm, shoulder and hand (QuickDASH) score was 50 (a moderate score) which was consistent
with functional scale grade modifier 2. Dr. Kalisky stated that this caused movement one space
to the right of the default value resulting in a three percent impairment of the right arm due to
carpal tunnel syndrome.
With respect to appellant’s right shoulder, Dr. Kalisky stated that in view of her range of
motion loss, the range of motion impairment rating method was used. Under Table 15-34 on
page 475, right shoulder flexion of 140 degrees resulted in three percent upper extremity
impairment and right shoulder abduction of 140 degrees also gave three percent upper extremity
impairment. Right shoulder extension of 40 degrees resulted in one percent upper extremity
impairment and internal rotation of 60 degrees gave two percent upper extremity impairment.
Dr. Kalisky indicated that appellant’s other right shoulder motions were normal and, therefore,
her total motion impairment was nine percent of the right arm. Referencing Table 15-35 on page
477, appellant’s nine percent right arm impairment was consistent with range of motion grade
modifier 1. Appellant’s QuickDASH score of 50 was consistent with grade modifier 2.
Dr. Kalisky stated that, under Table 15-36 on page 477, the fact that her functional history grade
adjustment was one position higher than the range of motion grade modifier meant that the total
range of motion impairment was to be increased by a factor of 5 percent of the range of motion
impairment, i.e., to 9.45 percent which was rounded down to 9 percent of the right arm.
Therefore, appellant had a nine percent impairment of her right arm attributable to her right
shoulder. Combining the percentages for right shoulder (9 percent) and for the carpal tunnel
(3 percent) gave a total right arm impairment of 12 percent.
On June 9, 2011 Dr. Michael M. Katz, a Board-certified orthopedic surgeon serving as an
OWCP medical adviser, agreed with the report of Dr. Kalisky. He concluded that appellant had
12 percent permanent impairment of her right arm.
In a June 14, 2011 decision, OWCP granted appellant a schedule award for a 12 percent
permanent impairment of her right arm. The award ran for 37.44 weeks from January 7 to
June 4, 2011.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

3

appropriate standard for evaluating schedule losses.6 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.7
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.8 In
Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.9
With respect to the shoulder, reference is first made to Table 15-5 (Shoulder Regional
Grid) beginning on page 401. A class of diagnosis may be determined from the Shoulder
Regional Grid (including identification of a default grade value).10 Table 15-5 also provides that,
if motion loss is present for a claimant who has undergone rotator cuff repair surgery,
impairment may alternatively be assessed using section 15.7 (range of motion impairment).
Such a range of motion impairment stands alone and is not combined with diagnosis
impairment.11 Impairment ratings for limited shoulder motion are derived from Table 15-34 on
page 475.12 Under Table 15-35 on page 477, a grade modifier value is assigned to the
impairment ratings calculated from Table 15-35. Table 15-36 on page 477 provides standards
for adjusting the grade modifier value based on a claimant’s functional history.13
ANALYSIS
Appellant’s claim was accepted for work-related right carpal tunnel syndrome and
impingement syndrome, rotator cuff tear, tendinitis and bursitis of the right shoulder. On
October 7, 2008 she underwent right carpal tunnel release surgery which was authorized by
OWCP. On May 21, 2009 appellant underwent rotator cuff repair surgery of the right shoulder
which was authorized by OWCP. She received a schedule award for 12 percent permanent
impairment of her right arm. The award was based on the June 3, 2011 report of Dr. Kalisky, a
Board-certified physical medicine and rehabilitation physician serving as an OWCP referral
physician and the June 9, 2011 report of Dr. Katz, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser.
6

Id.

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

See A.M.A., Guides (6th ed. 2009) 449, Table 15-23.

9

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
function scale score. Id. at 448-49.
10

See A.M.A., Guides (6th ed. 2009) 401-11.

11

Id. at 402-05, 475-78.

12

Id. at 475, Table 15-34.

13

Id. at 477, Tables 15-35 and 15-36.

4

Dr. Kalisky discussed his review of the medical records and found that appellant had 12
percent right arm impairment under the standards of the sixth edition of the A.M.A., Guides.14
He properly applied the A.M.A., Guides to reach his rating of impairment.
Dr. Kalisky referenced Table 15-23 (Entrapment/Compression Neuropathy Impairment)
on page 449 of the sixth edition of the A.M.A., Guides.15 He chose grade modifiers from the
table for the various categories, including test findings (grade modifier 1), history (grade
modifier 1) and physical findings (grade modifier 2). The Board notes that Dr. Kalisky provided
an extensive discussion of appellant’s complaints and examination findings and chose grade
modifiers that were in accordance with these complaints and findings. Dr. Kalisky then correctly
averaged the grade modifiers, considered the effect of her functional scale and chose the final
value of three percent for her impairment due to right carpal tunnel syndrome.
For the right shoulder, Dr. Kalisky properly determined that appellant had a nine percent
impairment rating due to limited right shoulder motion.16 Per Table 15-34 on page 475, right
shoulder flexion of 140 degrees resulted in three percent upper extremity impairment and right
shoulder abduction of 140 degrees also gave three percent upper extremity impairment. Right
shoulder extension of 40 degrees resulted in one percent upper extremity impairment and internal
rotation of 60 degrees yielded two percent arm impairment. Under Tables 15-35 and 15-36,
Dr. Kalisky then properly considered the effect of appellant’s functional history on his rating
related to limited right shoulder motion and determined that no change in the rating was
warranted.17
Using the Combined Values Chart, beginning on page 604, Dr. Kalisky combined the
3 percent rating related to the right wrist and the 9 percent rating related to the right shoulder to
properly conclude that appellant had a 12 percent permanent impairment of her right arm. On
June 9, 2011 Dr. Katz reviewed the report of Dr. Kalisky and agreed with the impairment rating.
On appeal, appellant questioned Dr. Kalisky’s choice of the date of maximum medical
improvement, but she has not identified any medical evidence showing that an improper date of
maximum medical improvement has been used. She has not submitted medical evidence
showing that she has more than 12 percent permanent impairment of her right arm and OWCP
properly denied her claim for a higher award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
14

OWCP’s decision regarding impairment was not issued until after May 1, 2009 and, therefore, evaluation of
appellant’s impairment under the sixth edition of the A.M.A., Guides was appropriate. See supra note 7.
15

See supra note 8.

16

Dr. Kalisky first appropriately referenced Table 15-5 (Shoulder Regional Grid), but determined that appellant’s
limited right shoulder motion after rotator cuff repair allowed evaluation under the range of motion method found in
section 15.7. See supra notes 10 through 12.
17

See supra note 13.

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than 12 percent permanent impairment of her right arm, for which she received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the June 14, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

